Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the newly cited prior art and current rejection the finality of the last office action is withdrawn.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segal (WO 2015/022679).
Segal (corresponds to 2016/0184599 which would not be prior art, however the published PCT is still considered to be proper prior art) discloses a protocol generation and treatment system (see at least paragraphs 154, 156, 160 and 194) comprising: a database (see at least paragraphs 156, 215 and 248) storing a plurality of electrophysiological frequencies characteristic of known functionalities of human nervous systems; a sensing assembly (see at least paragraphs 177 and 178) for receiving electrophysiological information from a patient having impaired functionality (a lesion would result in having impaired functionality) at at least some of said plurality of electrophysiological frequencies stored in said database, which are previously known to be associated with said functionality; an analyzer (CPU) ascertaining at which ones of said plurality of electrophysiological frequencies, said electrophysiological information indicates said impaired functionality; a .

Claims 21-27 and 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791